DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim(s) 39, 45, 61-62, and 64-65 is/are objected to because of the following informalities:  
Claim 39 is dependent on claim 33. But it appears claim 39 should be dependent on claim 34. See similar claim 7 which is dependent on claim 2.	Claim 45 is dependent on claim 33. But it appears claim 45 should be dependent on claim 44. See similar claim 13 which is dependent on claim 12.
Claims 61-62 and 64-65 recite “DL”. Acronyms should be specified.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-5, 11, 14-19, 25, 28, 33-37, 43, 46-51, 57, and 60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (US 2017/0238284 A1).

Regarding claim 1, Tseng discloses A method for use in a network node, the method comprising (Figs. 2 and 5: base station 201 / NB-IOT eNB (=network node): 
broadcasting system information that indicates a set of configured random access carriers (Fig. 5: step 512, [0036]: NB-IOT eNB sends broadcast information that includes a plurality of RACH configurations of data carriers (=set of configured random access carriers)); 
selecting a random access carrier to be used by a wireless device when performing random access transmissions, the selected random access carrier selected from the set of configured random access carriers ([0036]-[0037]: NB-IOT eNB assigns a data carrier as RACH configuration for the NB-IOT UE (=wireless device). The assigned data carrier is part of the plurality of RACH configurations of data carriers. Fig. 3, [0031]: the data carrier is selected or assigned); and 
indicating the selected random access carrier to the wireless device (Fig. 5: step 513, [0036]-[0037]: NB-IOT eNB sends a paging message or a RRC message with the data carrier assignment information to the NB-IOT UE. Fig. 3, [0031]-[0032]: base station assigns the data carrier for RACH procedure by paging or RRC signaling to the UE in option #2).

Regarding claim 2, Tseng discloses all features of claim 1 as outlined above. 
Tseng further discloses wherein indicating the selected random access carrier comprises communicating downlink control information (DCI) that explicitly indicates the selected random access carrier to the wireless device ([0039]: in addition to paging and RRC signaling, the data carrier assignment can be indicated by DCI to the UE. Fig. 3, [0031]-[0032], [0036]-[0037]: the assigned data carrier is for RACH configuration/procedure), the DCI communicated via a control channel ([0039]: DCI is carried on PDCCH).

Regarding claim 3, Tseng discloses all features of claim 2 as outlined above. 
Tseng further discloses wherein the control channel comprises a physical downlink control channel (PDCCH) ([0039]: DCI is carried on PDCCH).

Regarding claim 4, Tseng discloses all features of claim 3 as outlined above. 
Tseng further discloses wherein the PDCCH comprises a Narrowband PDCCH (NPDCCH) ([0039]: PDCCH is sent over anchor carrier. Fig. 3, [0029]: anchor NB-IOT carrier is a narrowband IOT carrier).

Regarding claim 5, Tseng discloses all features of claim 2 as outlined above. 
Tseng further discloses wherein the DCI is communicated in a control channel order (Fig. 3, [0031], [0039]: the DCI carried on PDCCH indicates (=control channel order) the UE to switch to data carrier. [0020]: PDCCH is used to specifically target a UE).

Regarding claim 11, Tseng discloses all features of claim 1 as outlined above. 
Tseng further discloses wherein the system information broadcast by the network node provides information about downlink (DL) carriers and uplink (UL) carriers, the UL carriers belonging to the set of configured random access carriers (Fig. 5, [0036]: broadcast information includes anchor carrier information (=DL carriers) and a plurality of RACH configurations of data carriers (=UL carriers). The anchor carrier is used by the NB-IOT eNB to broadcast the information in .

Regarding claim 14, Tseng discloses all features of claim 1 as outlined above. 
Tseng further discloses wherein the random access carrier comprises a Narrowband Physical Random Access Channel (NPRACH) carrier ([0036]-[0037]: NB-IOT eNB assigns a data carrier as RACH configuration for the NB-IOT UE. [0021]: the eNodeB and UEs are narrowband IOT devices. NB-IOT uses a small portion of its existing available spectrum, i.e., LTE operator allocates PRBs of 180 KHz to NB-IOT).

Regarding claim 15, Tseng discloses A method for use in a wireless device, the method comprising (Figs. 2 and 5: UE 211 / NB-IOT UE (=wireless device): 
receiving system information being broadcast by a network node (Fig. 4: step 413. Fig. 5: step 512, [0033], [0036]: NB-IOT eNB (=network node) sends broadcast information to the NB-IOT UE), wherein the system information indicates a set of configured random access carriers supported by the network node ([0033], [0036]: the broadcast information from the eNB includes a plurality of RACH configurations of data carriers (=set of configured random access carriers) supported by the NB IOT eNB); 
determining whether the network node has indicated a selected random access carrier from the set of configured random access carriers (Fig. 3: step 302. [0031]: UE monitors paging occasions over the anchor carrier and upon being paged, the UE performs RACH procedure by using a first option, a second option, or a third option. First option corresponds to Fig. 4: step 413. [0033]: the UE monitors paging occasions and receives a paging message and selects one data carrier. Second option/third option correspond to Fig. 5: step 513. [0036]-[0037]: the UE monitors paging occasions Note: the paging message in Fig. 4 does not include data carrier assignment information as compared to the paging message in Fig. 5); 
in response to determining that the network node has indicated the selected random access carrier (Fig. 3: step 302. [0031]: UE monitors paging occasions over the anchor carrier and upon being paged, the UE performs RACH procedure by using the second option/third option corresponding to Fig. 5: step 513. [0036]-[0037]: NB-IOT eNB sends a paging message with the data carrier assignment information to the NB-IOT UE. Fig. 3, [0031]-[0032]: base station assigns the data carrier for RACH procedure by paging or RRC signaling to the UE in option #2), performing the random access transmission using the selected random access carrier indicated by the network node (Fig. 3, [0031]: second option/third option. Fig. 5: step 521. [0037]-[0038]: UE switches to the assigned data carrier and performs RACH procedure, i.e., the UE sends a RACH preamble on the assigned data carrier); and 
in response to determining that the network node has not indicated the selected random access carrier (Fig. 3: step 302. [0031]: UE monitors paging occasions over the anchor carrier and upon being paged, the UE performs RACH procedure by using the first option corresponding to Fig. 4: steps 413-414. [0033]: upon being paged by the eNB, the UE selects a data carrier. Note: the paging message in Fig. 4 does not include data carrier assignment information), performing the random access transmission using a random access carrier that the wireless device selects from the set of configured random access carriers (Fig. 3, [0031]: first option. Fig. 4: step 421. [0035]: UE switches to the selected data carrier and performs RACH procedure, i.e., the UE sends a RACH preamble to the eNB on the selected data carrier).

Regarding claim 16, Tseng discloses all features of claim 15 as outlined above. 
further comprising determining that the network node has indicated the selected random access carrier based on receiving a downlink control information (DCI) from the network node that explicitly indicates the selected random access carrier to the wireless device ([0039]: in addition to paging by the NB-IOT eNB, the data carrier assignment can be indicated by DCI to the UE. Fig. 3, [0031]-[0032], [0036]-[0037]: the assigned data carrier is for RACH configuration/procedure), the DCI communicated via a control channel ([0039]: DCI is carried on PDCCH).

Regarding claim 17, Tseng discloses all features of claim 16 as outlined above. 
Tseng further discloses wherein the control channel comprises a physical downlink control channel (PDCCH) ([0039]: DCI is carried on PDCCH).

Regarding claim 18, Tseng discloses all features of claim 17 as outlined above. 
Tseng further discloses wherein the PDCCH comprises a Narrowband PDCCH (NPDCCH) ([0039]: PDCCH is sent over anchor carrier. Fig. 3, [0029]: anchor NB-IOT carrier is a narrowband IOT carrier).

Regarding claim 19, Tseng discloses all features of claim 16 as outlined above. 
Tseng further discloses wherein the DCI is communicated in a control channel order (Fig. 3, [0031], [0039]: the DCI carried on PDCCH indicates (=control channel order) the UE to switch to data carrier. [0020]: PDCCH is used to specifically target a UE).

Regarding claim 25, Tseng discloses all features of claim 15 as outlined above. 
Tseng further discloses wherein the system information broadcast by the network node provides information about downlink (DL) carriers and uplink (UL) carriers, the UL carriers belonging to the set of configured random access carriers (Fig. 5, [0036]: broadcast information includes anchor carrier information (=DL carriers) and a plurality of RACH configurations of data carriers (=UL carriers). The anchor carrier is used by the NB-IOT eNB to broadcast the information in the downlink and the data carriers are used by the NB-IOT UE to perform RACH operation in the uplink).

Regarding claim 28, Tseng discloses all features of claim 15 as outlined above. 
Tseng further discloses wherein the selected random access carrier comprises a Narrowband Physical Random Access Channel (NPRACH) carrier ([0036]-[0037]: NB-IOT eNB assigns a data carrier as RACH configuration for the NB-IOT UE. [0021]: the eNodeB and UEs are narrowband IOT devices. NB-IOT uses a small portion of its existing available spectrum, i.e., LTE operator allocates PRBs of 180 KHz to NB-IOT).

Regarding claim 33, Tseng discloses A network node, comprising (Figs. 2 and 5: base station 201 / NB-IOT eNB (=network node): 
one or more interfaces operable to broadcast system information that indicates a set of configured random access carriers (Fig. 2: transceiver 206 coupled to antenna 207. Fig. 5: step 512, [0036]: NB-IOT eNB sends broadcast information that includes a plurality of RACH configurations of data carriers (=set of configured random access carriers)); 
one or more processors operable to (Fig. 2: processor 203):
select a random access carrier to be used by a wireless device when performing random access transmissions, the selected random access carrier selected from the set of configured random access carriers ([0036]-[0037]: NB-IOT eNB assigns a data carrier as RACH configuration NB-IOT UE (=wireless device). The assigned data carrier is part of the plurality of RACH configurations of data carriers. Fig. 3, [0031]: the data carrier is selected or assigned); and 
indicate the selected random access carrier to the wireless device (Fig. 5: step 513, [0036]-[0037]: NB-IOT eNB sends a paging message or a RRC message with the data carrier assignment information to the NB-IOT UE. Fig. 3, [0031]-[0032]: base station assigns the data carrier for RACH procedure by paging or RRC signaling to the UE in option #2).

Regarding claim 34, Tseng discloses all features of claim 33 as outlined above. 
Tseng further discloses wherein to indicate the selected random access carrier, the one or more processors are operable to instruct the one or more interfaces to communicate downlink control information (DCI) that explicitly indicates the selected random access carrier to the wireless device (Fig. 2, [0026]: processor 203 invokes different modules, i.e., RF transceiver module 206 coupled with antenna 207, to perform features in base station. [0039]: in addition to paging and RRC signaling, the data carrier assignment can be indicated by DCI to the UE. Fig. 3, [0031]-[0032], [0036]-[0037]: the assigned data carrier is for RACH configuration/procedure), the DCI communicated via a control channel ([0039]: DCI is carried on PDCCH).

Regarding claim 35, Tseng discloses all features of claim 34 as outlined above. 
Tseng further discloses wherein the control channel comprises a physical downlink control channel (PDCCH) ([0039]: DCI is carried on PDCCH).

Regarding claim 36, Tseng discloses all features of claim 35 as outlined above. 
Tseng further discloses wherein the PDCCH comprises a Narrowband PDCCH (NPDCCH) ([0039]: PDCCH is sent over anchor carrier. Fig. 3, [0029]: anchor NB-IOT carrier is a narrowband IOT carrier).

Regarding claim 37, Tseng discloses all features of claim 34 as outlined above. 
Tseng further discloses wherein the DCI is communicated in a control channel order (Fig. 3, [0031], [0039]: the DCI carried on PDCCH indicates (=control channel order) the UE to switch to data carrier. [0020]: PDCCH is used to specifically target a UE).

Regarding claim 43, Tseng discloses all features of claim 33 as outlined above. 
Tseng further discloses wherein the system information broadcast by the network node provides information about downlink (DL) carriers and uplink (UL) carriers, the UL carriers belonging to the set of configured random access carriers (Fig. 5, [0036]: broadcast information includes anchor carrier information (=DL carriers) and a plurality of RACH configurations of data carriers (=UL carriers). The anchor carrier is used by the NB-IOT eNB to broadcast the information in the downlink and the data carriers are used by the NB-IOT UE to perform RACH operation in the uplink).

Regarding claim 46, Tseng discloses all features of claim 33 as outlined above. 
Tseng further discloses wherein the random access carrier comprises a Narrowband Physical Random Access Channel (NPRACH) carrier ([0036]-[0037]: NB-IOT eNB assigns a data carrier as RACH configuration for the NB-IOT UE. [0021]: the eNodeB and UEs are narrowband IOT devices. NB-IOT uses a small portion of its existing available spectrum, i.e., LTE operator allocates PRBs of 180 KHz to NB-IOT).

Regarding claim 47, Tseng discloses A wireless device, the wireless device comprising (Figs. 2 and 5: UE 211 / NB-IOT UE (=wireless device): 
one or more interfaces operable to receive system information being broadcast by a network node (Fig. 2: transceiver 216 coupled with antenna 217. Fig. 4: step 413. Fig. 5: step 512, [0033], [0036]: NB-IOT eNB (=network node) sends broadcast information to the NB-IOT UE), wherein the system information indicates a set of configured random access carriers supported by the network node ([0033], [0036]: the broadcast information from the eNB includes a plurality of RACH configurations of data carriers (=set of configured random access carriers) supported by the NB IOT eNB); 
one or more processors operable to (Fig. 2: processor 213):
determine whether the network node has indicated a selected random access carrier from the set of configured random access carriers (Fig. 3: step 302. [0031]: UE monitors paging occasions over the anchor carrier and upon being paged, the UE performs RACH procedure by using a first option, a second option, or a third option. First option corresponds to Fig. 4: step 413. [0033]: the UE monitors paging occasions and receives a paging message and selects one data carrier. Second option/third option correspond to Fig. 5: step 513. [0036]-[0037]: the UE monitors paging occasions and receives a paging message, wherein the paging message includes an assigned data carrier of the plurality of RACH configuration of data carriers. Note: the paging message in Fig. 4 does not include data carrier assignment information as compared to the paging message in Fig. 5); 
in response to determining that the network node has indicated the selected random access carrier (Fig. 3: step 302. [0031]: UE monitors paging occasions over the anchor carrier and upon being paged, the UE performs RACH procedure by using the second option/third option corresponding to Fig. 5: step 513. [0036]-[0037]: NB-IOT eNB sends a paging message with the data carrier assignment information to the NB-IOT UE. Fig. 3, [0031]-[0032]: base station assigns the data carrier for RACH procedure by paging or RRC signaling to the UE in , performing the random access transmission using the selected random access carrier indicated by the network node (Fig. 3, [0031]: second option/third option. Fig. 5: step 521. [0037]-[0038]: UE switches to the assigned data carrier and performs RACH procedure, i.e., the UE sends a RACH preamble on the assigned data carrier); and 
in response to determining that the network node has not indicated the selected random access carrier (Fig. 3: step 302. [0031]: UE monitors paging occasions over the anchor carrier and upon being paged, the UE performs RACH procedure by using the first option corresponding to Fig. 4: steps 413-414. [0033]: upon being paged by the eNB, the UE selects a data carrier. Note: the paging message in Fig. 4 does not include data carrier assignment information), performing the random access transmission using a random access carrier that the wireless device selects from the set of configured random access carriers (Fig. 3, [0031]: first option. Fig. 4: step 421. [0035]: UE switches to the selected data carrier and performs RACH procedure, i.e., the UE sends a RACH preamble to the eNB on the selected data carrier).

Regarding claim 48, Tseng discloses all features of claim 47 as outlined above. 
Tseng further discloses wherein the one or more processors are operable to determine, based on receiving a downlink control information (DCI) from the network node that explicitly indicates the selected random access carrier to the wireless device (Fig. 2, [0027]: processor 213 invokes different modules to perform features in UE. [0039]: in addition to paging by the NB-IOT eNB, the data carrier assignment can be indicated by DCI to the UE. Fig. 3, [0031]-[0032], [0036]-[0037]: the assigned data carrier is for RACH configuration/procedure), that the network node has indicated the selected random access carrier ([0039]: the data carrier assignment can be indicated by the NB-IOT eNB. Fig. 3, [0031]-[0032], [0036]-[0037]: the assigned data carrier is for RACH configuration/procedure).

Regarding claim 49, Tseng discloses all features of claim 48 as outlined above. 
Tseng further discloses wherein the DCI is carried on a physical downlink control channel (PDCCH) ([0039]: DCI is carried on PDCCH).

Regarding claim 50, Tseng discloses all features of claim 49 as outlined above. 
Tseng further discloses wherein the PDCCH comprises a Narrowband PDCCH (NPDCCH) ([0039]: PDCCH is sent over anchor carrier. Fig. 3, [0029]: anchor NB-IOT carrier is a narrowband IOT carrier).

Regarding claim 51, Tseng discloses all features of claim 48 as outlined above. 
Tseng further discloses wherein the DCI is communicated in a control channel order (Fig. 3, [0031], [0039]: the DCI carried on PDCCH indicates (=control channel order) the UE to switch to data carrier. [0020]: PDCCH is used to specifically target a UE).

Regarding claim 57, Tseng discloses all features of claim 47 as outlined above. 
Tseng further discloses wherein the system information broadcast by the network node provides information about downlink (DL) carriers and uplink (UL) carriers, the UL carriers belonging to the set of configured random access carriers (Fig. 5, [0036]: broadcast information includes anchor carrier information (=DL carriers) and a plurality of RACH configurations of data carriers (=UL carriers). The anchor carrier is used by the NB-IOT eNB to broadcast the information in the downlink and the data carriers are used by the NB-IOT UE to perform RACH operation in the uplink).

Regarding claim 60, Tseng discloses all features of claim 47 as outlined above. 
wherein the selected random access carrier comprises a Narrowband Physical Random Access Channel (NPRACH) carrier ([0036]-[0037]: NB-IOT eNB assigns a data carrier as RACH configuration for the NB-IOT UE. [0021]: the eNodeB and UEs are narrowband IOT devices. NB-IOT uses a small portion of its existing available spectrum, i.e., LTE operator allocates PRBs of 180 KHz to NB-IOT).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 6, 20, 38, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2017/0238284 A1) in view of Beale et al. (US 2020/0329502 A1).

Regarding claim 6, Tseng discloses all features of claim 5 as outlined above. 
Tseng further discloses wherein the control channel order comprises a PDCCH order or an NPDCCH order (Fig. 3, [0031], [0039]: the DCI carried on PDCCH indicates (=control channel order comprises a PDCCH order) the UE to switch to data carrier. [0020]: PDCCH is used to specifically target a UE), and orders the wireless device to perform a random access transmission on the random access carrier ([0037]: the paging or RRC signaling includes data carrier assignment for the UE to perform RACH procedure, where PDCCH has information on the assigned data carrier, i.e., [0039]: DCI carried on PDCCH indicates the UE to switch to data carrier).
Tseng does not disclose, but Beale discloses the PDCCH is sent to the wireless device in connected mode ([0021]: base station sends PDCCH order to terminal device that is in RRC connected mode. The PDCCH order causes the terminal device to transmit PRACH preamble).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, to send the PDCCH order to a terminal device in RRC connected mode, as taught by Beale.
Doing so allows the base station to cause the terminal device to transmit a PRACH preamble in order for the terminal device to re-synchronize to the network and allow the base station to correct timings for the terminal device (Beale: [0021]). 

Regarding claim 20, Tseng discloses all features of claim 19 as outlined above. 
Tseng further discloses wherein the control channel order comprises a PDCCH order or an NPDCCH order (Fig. 3, [0031], [0039]: the DCI carried on PDCCH indicates (=control channel order comprises a PDCCH order) the UE to switch to data carrier. [0020]: PDCCH is used to specifically target a UE), and orders the wireless device to perform a random access transmission ([0037]: the paging or RRC signaling includes data carrier assignment for the UE to perform RACH procedure, where PDCCH has information on the assigned data carrier, i.e., [0039]: DCI carried on PDCCH indicates the UE to switch to data carrier).
Tseng does not disclose, but Beale discloses the PDCCH is received by the wireless device in connected mode ([0021]: base station sends PDCCH order to terminal device that is in RRC connected mode. The PDCCH order causes the terminal device to transmit PRACH preamble).

Doing so allows the base station to cause the terminal device to transmit a PRACH preamble in order for the terminal device to re-synchronize to the network and allow the base station to correct timings for the terminal device (Beale: [0021]).

Regarding claim 38, Tseng discloses all features of claim 37 as outlined above. 
Tseng further discloses wherein the control channel order comprises a PDCCH order or an NPDCCH order (Fig. 3, [0031], [0039]: the DCI carried on PDCCH indicates (=control channel order comprises a PDCCH order) the UE to switch to data carrier. [0020]: PDCCH is used to specifically target a UE), and orders the wireless device to perform a random access transmission on the random access carrier ([0037]: the paging or RRC signaling includes data carrier assignment for the UE to perform RACH procedure, where PDCCH has information on the assigned data carrier, i.e., [0039]: DCI carried on PDCCH indicates the UE to switch to data carrier).
Tseng does not disclose, but Beale discloses the PDCCH is sent to the wireless device in connected mode ([0021]: base station sends PDCCH order to terminal device that is in RRC connected mode. The PDCCH order causes the terminal device to transmit PRACH preamble).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, to send the PDCCH order to a terminal device in RRC connected mode, as taught by Beale.
Doing so allows the base station to cause the terminal device to transmit a PRACH preamble in order for the terminal device to re-synchronize to the network and allow the base station to correct timings for the terminal device (Beale: [0021]). 

Regarding claim 52, Tseng discloses all features of claim 51 as outlined above. 
Tseng further discloses wherein the control channel order comprises a PDCCH order or an NPDCCH order (Fig. 3, [0031], [0039]: the DCI carried on PDCCH indicates (=control channel order comprises a PDCCH order) the UE to switch to data carrier. [0020]: PDCCH is used to specifically target a UE), and orders the wireless device to perform a random access transmission ([0037]: the paging or RRC signaling includes data carrier assignment for the UE to perform RACH procedure, where PDCCH has information on the assigned data carrier, i.e., [0039]: DCI carried on PDCCH indicates the UE to switch to data carrier).
Tseng does not disclose, but Beale discloses the PDCCH is sent by the wireless device in connected mode ([0021]: base station sends PDCCH order to terminal device that is in RRC connected mode. The PDCCH order causes the terminal device to transmit PRACH preamble).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE, as taught by Tseng, to receive the PDCCH order in RRC connected mode, as taught by Beale.
Doing so allows the base station to cause the terminal device to transmit a PRACH preamble in order for the terminal device to re-synchronize to the network and allow the base station to correct timings for the terminal device (Beale: [0021]).

	Claim(s) 7, 9-10, 21, 23-24, 39, 41-42, 53, and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2017/0238284 A1) in view of Wong et al. (US 2018/0242306 A1).

Regarding claim 7, Tseng discloses all features of claim 2 as outlined above. 
wherein the DCI is communicated in a scheduling message (Fig. 8, [0056], [0059]-[0060]: in a paging stage, the base station sends to the terminal device in the downlink a DCI (MPDCCH) 800 which schedules the paging message 810), wherein the scheduling message schedules a paging message and indicates the selected random access carrier to be used by the wireless device when performing the random access transmission that is initiated in response to the wireless device receiving the paging message (Fig. 8, [0056], [0059]-[0060]: the DCI (MPDCCH) 800 schedules the paging message 810 and includes message 3 grant information for the terminal device to use to send a MSG3 820 in response to receiving the paging message 810. The message 3 grant information includes a radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], [0038]: message 3 is where the UE sends a RRC Connection Request message which is part of a random access process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, to send a DCI (MPDCCH) to schedule paging message and include message 3 grant information for the terminal device to use to send a MSG3 in response to receiving a paging message, as taught by Wong.
Doing so provide an arrangement that is useful when the number of terminal devices to be paged at a current paging cycle is small or one (Wong: [0059]).

Regarding claim 9, Tseng discloses all features of claim 1 as outlined above. 
Tseng does not disclose, but Wong discloses wherein indicating the selected random access carrier to the wireless device comprises communicating a paging message via a Physical Downlink Shared Channel (PDSCH) (Fig. 8, [0056], [0058]: in a paging state, the base station sends to the terminal in the downlink a paging message 810 carried by PDSCH. The paging message 810 includes radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], [0038]: message 3 is where the UE sends a RRC Connection Request message which is part of a random access process), wherein the paging message indicates the selected random access carrier to be used by the wireless device when performing the random access transmission that is initiated in response to the wireless device receiving the paging message (Fig. 8, [0056]: the paging message 810 includes message 3 grant information for the terminal device to use to send a MSG3 820 in response to receiving the paging message 810. The message 3 grant information includes a radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], [0038]: message 3 is where the UE sends a RRC Connection Request message which is part of a random access process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, to send a paging message carried by PDSCH that includes message 3 grant information for the terminal device to use to send a MSG3 in response to receiving the paging message, as taught by Wong.
Doing so allows the particular terminal device to send a message 3 without the need for PRACH (preamble) and RAR response (Wong: [0058]).

Regarding claim 10, Tseng in view of Wong discloses all features of claim 9 as outlined above. 
Tseng does not disclose, but Wong further discloses wherein the PDSCH comprises a Narrowband PDSCH (NPDSCH) (Fig. 8, [0056], [0075]: the paging message carried by PDSCH may occupy a different narrowband).

Doing so allows the paging message to be targeted at a different CE level or mode by providing message 3 grant using resources that correspond to the CE level (Wong: [0075]).

Regarding claim 21, Tseng discloses all features of claim 16 as outlined above. 
Tseng does not disclose, but Wong discloses wherein the DCI is received via a scheduling message that schedules a paging message and indicates the selected random access carrier to be used by the wireless device when performing the random access transmission that is initiated in response to the wireless device receiving the paging message (Fig. 8, [0056]: in a paging stage, the base station sends to the terminal device in the downlink a DCI (MPDCCH) 800 which schedules the paging message 810 and includes message 3 grant information for the terminal device to use to send a MSG3 820 in response to receiving the paging message 810. The message 3 grant information includes a radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], [0038]: message 3 is where the UE sends a RRC Connection Request message which is part of a random access process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE, as taught by Tseng, to receive a DCI (MPDCCH) scheduling paging message and including message 3 grant information for the terminal device to use to send a MSG3 in response to receiving a paging message, as taught by Wong.
Doing so provide an arrangement that is useful when the number of terminal devices to be paged at a current paging cycle is small or one (Wong: [0059]).

Regarding claim 23, Tseng discloses all features of claim 15 as outlined above. 
Tseng does not disclose, but Wong discloses further comprising determining that the network node has indicated the selected random access carrier based on receiving a paging message from the network node via a Physical Downlink Shared Channel (PDSCH) (Fig. 8, [0056], [0058]: in a paging state, the base station sends to the terminal in the downlink a paging message 810 carried by PDSCH. The paging message 810 includes message 3 grant information for the terminal device to use to send a MSG3 820 in response to receiving the paging message 810. The message 3 grant information includes a radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], [0038]: message 3 is where the UE sends a RRC Connection Request message which is part of a random access process), wherein the paging message indicates the selected random access carrier to be used by the wireless device when performing the random access transmission that is initiated in response to the wireless device receiving the paging message (Fig. 8, [0056]: the paging message 810 includes message 3 grant information for the terminal device to use to send a MSG3 820 in response to receiving the paging message 810. The message 3 grant information includes a radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], [0038]: message 3 is where the UE sends a RRC Connection Request message which is part of a random access process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE, as taught by Tseng, to receive a paging message carried by PDSCH that includes message 3 grant information for the terminal device to use to send a MSG3 in response to receiving the paging message, as taught by Wong.


Regarding claim 24, Tseng in view of Wong discloses all features of claim 23 as outlined above. 
Tseng does not disclose, but Wong further discloses wherein the PDSCH comprises a Narrowband PDSCH (NPDSCH) (Fig. 8, [0056], [0075]: the paging message carried by PDSCH may occupy a different narrowband).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE, as taught by Tseng, to receive a paging message carried by PDSCH on a different narrowband, as taught by Wong.
Doing so allows the paging message to be targeted at a different CE level or mode by providing message 3 grant using resources that correspond to the CE level (Wong: [0075]).

Regarding claim 39, Tseng discloses all features of claim 33 as outlined above. 
Tseng does not disclose, but Wong discloses wherein the DCI is communicated in a scheduling message that schedules a paging message and indicates the selected random access carrier to be used by the wireless device when performing the random access transmission that is initiated in response to the wireless device receiving the paging message (Fig. 8, [0056]: in a paging stage, the base station sends to the terminal device in the downlink a DCI (MPDCCH) 800 which schedules the paging message 810 and includes message 3 grant information for the terminal device to use to send a MSG3 820 in response to receiving the paging message 810. The message 3 grant information includes a radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, to send a DCI (MPDCCH) to schedule paging message and include message 3 grant information for the terminal device to use to send a MSG3 in response to receiving a paging message, as taught by Wong.
Doing so provide an arrangement that is useful when the number of terminal devices to be paged at a current paging cycle is small or one (Wong: [0059]).

Regarding claim 41, Tseng discloses all features of claim 33 as outlined above. 
Tseng does not disclose, but Wong discloses wherein to indicate the selected random access carrier to the wireless device comprises, the one or more processors are operable to instruct the one or more interfaces to communicate a paging message via a Physical Downlink Shared Channel (PDSCH) ([0086]: operations of the base station is carried out by a controller interacting with a transceiver. Fig. 8, [0056], [0058]: in a paging state, the base station sends to the terminal in the downlink a paging message 810 carried by PDSCH. The paging message 810 includes message 3 grant information for the terminal device to use to send a MSG3 820 in response to receiving the paging message 810. The message 3 grant information includes a radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], [0038]: message 3 is where the UE sends a RRC Connection Request message which is part of a random access process), wherein the paging message indicates the selected random access carrier to be used by the wireless device when performing the random access transmission that is initiated in response to the wireless device receiving the paging message (Fig. 8, [0056]: the paging message 810 includes message 3 grant radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], [0038]: message 3 is where the UE sends a RRC Connection Request message which is part of a random access process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, to send a paging message carried by PDSCH that includes message 3 grant information for the terminal device to use to send a MSG3 in response to receiving the paging message, as taught by Wong.
Doing so allows the particular terminal device to send a message 3 without the need for PRACH (preamble) and RAR response (Wong: [0058]).

Regarding claim 42, Tseng in view of Wong discloses all features of claim 41 as outlined above. 
Tseng does not disclose, but Wong further discloses wherein the PDSCH comprises a Narrowband PDSCH (NPDSCH) (Fig. 8, [0056], [0075]: the paging message carried by PDSCH may occupy a different narrowband).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, to send a paging message carried by PDSCH on a different narrowband, as taught by Wong.
Doing so allows the paging message to be targeted at a different CE level or mode by providing message 3 grant using resources that correspond to the CE level (Wong: [0075]).

Regarding claim 53, Tseng discloses all features of claim 48 as outlined above. 
wherein the DCI is received via a scheduling message that schedules a paging message and indicates the selected random access carrier to be used by the wireless device when performing the random access transmission that is initiated in response to the wireless device receiving the paging message (Fig. 8, [0056]: in a paging stage, the base station sends to the terminal device in the downlink a DCI (MPDCCH) 800 which schedules the paging message 810 and includes message 3 grant information for the terminal device to use to send a MSG3 820 in response to receiving the paging message 810. The message 3 grant information includes a radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], [0038]: message 3 is where the UE sends a RRC Connection Request message which is part of a random access process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE, as taught by Tseng, to receive a DCI (MPDCCH) scheduling paging message and including message 3 grant information for the terminal device to use to send a MSG3 in response to receiving a paging message, as taught by Wong.
Doing so provide an arrangement that is useful when the number of terminal devices to be paged at a current paging cycle is small or one (Wong: [0059]).

Regarding claim 55, Tseng discloses all features of claim 47 as outlined above. 
Tseng does not disclose, but Wong discloses wherein the one or more processors are operable to determine, based on receiving a paging message that indicates the selected random access carrier to be used by the wireless device when performing the random access transmission that is initiated in response to the wireless device receiving the paging message, that the network node has indicated the selected random access carrier ([0086]: operations of the terminal device is radio frequency band provided by the base station (=selected random access carrier), i.e., a reference (base) narrowband where the PUSCH for message 3 is to be transmitted. Fig. 6, [0006], [0038]: message 3 is where the UE sends a RRC Connection Request message which is part of a random access process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE, as taught by Tseng, to receive a paging message carried by PDSCH that includes message 3 grant information for the terminal device to use to send a MSG3 in response to receiving the paging message, as taught by Wong.
Doing so allows the particular terminal device to send a message 3 without the need for PRACH (preamble) and RAR response (Wong: [0058]).

Regarding claim 56, Tseng in view of Wong discloses all features of claim 55 as outlined above. 
Tseng does not disclose, but Wong further discloses wherein the paging message is received via a Narrowband Physical Downlink Shared Channel PDSCH (PDSCH) or other PDSCH (Fig. 8, [0056], [0075]: the paging message carried by PDSCH may occupy a different narrowband).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE, as taught by Tseng, to receive a paging message carried by PDSCH on a different narrowband, as taught by Wong.
Doing so allows the paging message to be targeted at a different CE level or mode by providing message 3 grant using resources that correspond to the CE level (Wong: [0075]).

	Claim(s) 8, 22, 40, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2017/0238284 A1) in view of Wong et al. (US 2018/0242306 A1), Stern-Berkowitz et al. (US 2017/0280481 A1), and Kim et al. (US 2012/0320840 A1).

Regarding claim 8, Tseng in view of Wong discloses all features of claim 7 as outlined above. 
Tseng in view of Wong does not discloses wherein the scheduling message is sent to the wireless device in idle mode, and wherein the scheduling message comprises an index indicating the selected random access carrier.
However, Stern-Berkowitz discloses wherein the scheduling message is sent to the wireless device in idle mode ([0074]: WTRU monitors PDCCH for DL assignments on the PDCCH masked with a P-RNTI in idle mode and/or in connected mode. [0071]: PDCCH may be a PDCCH order sent by an eNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, and the base station that sends periodically in a paging cycle a DCI (MPDCCH) scheduling a paging message, as taught by Wong, to send the PDCCH masked with a paging RNTI to the UE in idle mode, as taught by Stern-Berkowitz.
Doing so allows the WTRU to determine the specific paging frame and the subframe within that paging frame based on the WTRU ID and parameters that may be specified by the network (Stern-Berkowitz: [0075]).
Tseng in view of Wong and Stern-Berkowitz does not disclose wherein the scheduling message comprises an index indicating the selected random access carrier.
However, Kim discloses wherein the scheduling message comprises an index indicating the selected random access carrier ([0133]: the DCI of the PDCCH includes a carrier indicator field .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, and the base station that sends periodically in a paging cycle a DCI (MPDCCH) scheduling a paging message, as taught by Wong, and the eNB that sends the PDCCH masked with a paging RNTI to the UE in idle mode, as taught by Stern-Berkowitz, to include a carrier indicator field indicating the DL CC or UL CC in the DCI format 1A used for random access procedure and initiated by PDCCH order that may include P-RNTI, as taught by Kim.
Doing so provides cross-carrier scheduling (Kim: [0133]).

Regarding claim 22, Tseng in view of Wong discloses all features of claim 21 as outlined above. 
Tseng in view of Wong does not discloses wherein the scheduling message is received by the wireless device in idle mode, and wherein the scheduling message comprises an index indicating the selected random access carrier.
However, Stern-Berkowitz discloses wherein the scheduling message is received by the wireless device in idle mode ([0074]: WTRU monitors PDCCH for DL assignments on the PDCCH masked with a P-RNTI in idle mode and/or in connected mode. [0071]: PDCCH may be a PDCCH order sent by an eNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE, as taught by Tseng, and the terminal that receives periodically in a paging cycle a DCI (MPDCCH) scheduling a paging message, as taught by Wong, to receive the PDCCH masked with a paging RNTI by the WTRU in idle mode, as taught by Stern-Berkowitz.

Tseng in view of Wong and Stern-Berkowitz does not disclose wherein the scheduling message comprises an index indicating the selected random access carrier.
However, Kim discloses wherein the scheduling message comprises an index indicating the selected random access carrier ([0133]: the DCI of the PDCCH includes a carrier indicator field indicating the DL CC or UL CC. [0074]: PDCCH may be a PDCCH for a paging message using P-RNTI. Table 1: DCI may be DCI format 1A used for random access procedure initiated by a PDCCH order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE, as taught by Tseng, and the terminal that receives periodically in a paging cycle a DCI (MPDCCH) scheduling a paging message, as taught by Wong, and the WTRU that receives the PDCCH masked with a paging RNTI by the UE in idle mode, as taught by Stern-Berkowitz, to include a carrier indicator field indicating the DL CC or UL CC in the DCI format 1A used for random access procedure and initiated by PDCCH order that may include P-RNTI, as taught by Kim.
Doing so provides cross-carrier scheduling (Kim: [0133]).

Regarding claim 40, Tseng in view of Wong discloses all features of claim 39 as outlined above. 
Tseng in view of Wong does not discloses wherein the scheduling message is sent to the wireless device in idle mode, and wherein the scheduling message comprises an index indicating the selected random access carrier.
However, Stern-Berkowitz discloses wherein the scheduling message is sent to the wireless device in idle mode ([0074]: WTRU monitors PDCCH for DL assignments on the PDCCH masked with .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, and the base station that sends periodically in a paging cycle a DCI (MPDCCH) scheduling a paging message, as taught by Wong, to send the PDCCH masked with a paging RNTI to the UE in idle mode, as taught by Stern-Berkowitz.
Doing so allows the WTRU to determine the specific paging frame and the subframe within that paging frame based on the WTRU ID and parameters that may be specified by the network (Stern-Berkowitz: [0075]).
Tseng in view of Wong and Stern-Berkowitz does not disclose wherein the scheduling message comprises an index indicating the selected random access carrier.
However, Kim discloses wherein the scheduling message comprises an index indicating the selected random access carrier ([0133]: the DCI of the PDCCH includes a carrier indicator field indicating the DL CC or UL CC. [0074]: PDCCH may be a PDCCH for a paging message using P-RNTI. Table 1: DCI may be DCI format 1A used for random access procedure initiated by a PDCCH order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB, as taught by Tseng, and the base station that sends periodically in a paging cycle a DCI (MPDCCH) scheduling a paging message, as taught by Wong, and the eNB that sends the PDCCH masked with a paging RNTI to the UE in idle mode, as taught by Stern-Berkowitz, to include a carrier indicator field indicating the DL CC or UL CC in the DCI format 1A used for random access procedure and initiated by PDCCH order that may include P-RNTI, as taught by Kim.
Doing so provides cross-carrier scheduling (Kim: [0133]).

Regarding claim 54, Tseng in view of Wong discloses all features of claim 53 as outlined above. 
Tseng in view of Wong does not discloses wherein the scheduling message is received by the wireless device in idle mode, and wherein the scheduling message comprises an index indicating the selected random access carrier.
However, Stern-Berkowitz discloses wherein the scheduling message is received by the wireless device in idle mode ([0074]: WTRU monitors PDCCH for DL assignments on the PDCCH masked with a P-RNTI in idle mode and/or in connected mode. [0071]: PDCCH may be a PDCCH order sent by an eNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE, as taught by Tseng, and the terminal that receives periodically in a paging cycle a DCI (MPDCCH) scheduling a paging message, as taught by Wong, to receive the PDCCH masked with a paging RNTI by the WTRU in idle mode, as taught by Stern-Berkowitz.
Doing so allows the WTRU to determine the specific paging frame and the subframe within that paging frame based on the WTRU ID and parameters that may be specified by the network (Stern-Berkowitz: [0075]).
Tseng in view of Wong and Stern-Berkowitz does not disclose wherein the scheduling message comprises an index indicating the selected random access carrier.
However, Kim discloses wherein the scheduling message comprises an index indicating the selected random access carrier ([0133]: the DCI of the PDCCH includes a carrier indicator field indicating the DL CC or UL CC. [0074]: PDCCH may be a PDCCH for a paging message using P-RNTI. Table 1: DCI may be DCI format 1A used for random access procedure initiated by a PDCCH order).

Doing so provides cross-carrier scheduling (Kim: [0133]).

	Claim(s) 12-13, 26-27, 44-45, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2017/0238284 A1) in view of Gauvreau et al. (US 2010/0232382 A1).

Regarding claim 12, Tseng discloses all features of claim 11 as outlined above. 
Tseng does not disclose, but Gauvrau discloses wherein the information about the carriers indicates an association between one of the DL carriers and a default UL carrier ([0033]: network assigns at least one UL carrier as a primary DL carrier and a primary UL carrier. [0039]: network sends in a system information message a desired UL carrier on one of multiple DL carriers to complete an initial RACH procedure as a default UL primary carrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB when broadcasting information, as taught by Tseng, to assign a desired UL carrier to complete an initial RACH procedure as a default UL primary carrier, as taught by Gauvreau.
Doing so allows the network to control which UL primary carrier is used (Gauvreau: [0039]).

Regarding claim 13, Tseng in view of Gauvreau discloses all features of claim 12 as outlined above. 
Tseng does not disclose, but Gauvreau further discloses wherein indicating the selected random access carrier to the wireless device comprises communicating a message via one of the DL carriers ([0033]: network assigns at least one UL carrier as a primary DL carrier and a primary UL carrier. [0039]: network sends to the WTRU in the system information message the desired UL carrier on one DL carrier to complete the initial RACH procedure), wherein communicating the message via that DL carrier implicitly indicates for the wireless device to perform the random access transmission using the default UL carrier associated with the DL carrier that communicated the message ([0039]: the one DL carrier is used to send the desired UL carrier and the WTRU uses the desired UL carrier to complete the initial RACH procedure as a default UL primary carrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB when broadcasting information, as taught by Tseng, to send the system information message on a DL carrier to assign a desired UL carrier to complete an initial RACH procedure as a default UL primary carrier, as taught by Gauvreau.
Doing so provides an approach to select a UL carrier to successfully complete an initial RACH procedure by allowing the network to control which UL primary carrier is used (Gauvreau: [0039]).

Regarding claim 26, Tseng discloses all features of claim 25 as outlined above. 
Tseng does not disclose, but Gauvrau discloses wherein the information about the carriers indicates an association between one of the DL carriers and a default UL carrier ([0033]: network assigns at least one UL carrier as a primary DL carrier and a primary UL carrier. [0039]: network .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB when broadcasting information, as taught by Tseng, to assign a desired UL carrier to complete an initial RACH procedure as a default UL primary carrier, as taught by Gauvreau.
Doing so allows the network to control which UL primary carrier is used (Gauvreau: [0039]).

Regarding claim 27, Tseng in view of Gauvreau discloses all features of claim 26 as outlined above. 
Tseng does not disclose, but Gauvreau further discloses further comprising:
receiving a message via one of the DL carriers ([0039]: network sends to the WTRU in the system information message the desired UL carrier on one of a plurality of DL carriers);
determining a default UL carrier associated with the DL carrier that communicated the message ([0039]: the one DL carrier is used to send the desired UL carrier and the WTRU uses the desired UL carrier as a default UL primary carrier); and
performing the random access transmission using the default UL carrier ([0039]: WTRU uses the desired UL carrier to complete the initial RACH procedure as a default UL primary carrier). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE when receiving broadcasting information, as taught by Tseng, to receive the system information message on a DL carrier to assign a desired UL carrier to complete an initial RACH procedure as a default UL primary carrier, as taught by Gauvreau.


Regarding claim 44, Tseng discloses all features of claim 43 as outlined above. 
Tseng does not disclose, but Gauvrau discloses wherein the information about the carriers indicates an association between one of the DL carriers and a default UL carrier ([0033]: network assigns at least one UL carrier as a primary DL carrier and a primary UL carrier. [0039]: network sends in a system information message a desired UL carrier on one of multiple DL carriers to complete an initial RACH procedure as a default UL primary carrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB when broadcasting information, as taught by Tseng, to assign a desired UL carrier to complete an initial RACH procedure as a default UL primary carrier, as taught by Gauvreau.
Doing so allows the network to control which UL primary carrier is used (Gauvreau: [0039]).

Regarding claim 45, Tseng in view of Gauvreau discloses all features of claim 33 as outlined above. 
Tseng does not disclose, but Gauvreau further discloses wherein to indicate the selected random access carrier to the wireless device comprises, the one or more processors are operable to instruct the one or more interfaces to communicate a message via one of the DL carriers (Fig. 3: eNB includes processor 280 coupled to transceivers 284. [0033]: network assigns at least one UL carrier as a primary DL carrier and a primary UL carrier. [0039]: network sends to the WTRU in the system information message the desired UL carrier on one DL carrier to complete the initial RACH procedure), wherein communicating the message via that DL carrier implicitly indicates for the wireless device to perform the random access transmission using the default UL carrier associated with the DL carrier that communicated the message ([0039]: the one DL carrier is used to send the desired UL carrier and the WTRU uses the desired UL carrier to complete the initial RACH procedure as a default UL primary carrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB when broadcasting information, as taught by Tseng, to send the system information message on a DL carrier to assign a desired UL carrier to complete an initial RACH procedure as a default UL primary carrier, as taught by Gauvreau.
Doing so provides an approach to select a UL carrier to successfully complete an initial RACH procedure by allowing the network to control which UL primary carrier is used (Gauvreau: [0039]).

Regarding claim 58, Tseng discloses all features of claim 57 as outlined above. 
Tseng does not disclose, but Gauvrau discloses wherein the information about the carriers indicates an association between one of the DL carriers and a default UL carrier ([0033]: network assigns at least one UL carrier as a primary DL carrier and a primary UL carrier. [0039]: network sends in a system information message a desired UL carrier on one of multiple DL carriers to complete an initial RACH procedure as a default UL primary carrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB when broadcasting information, as taught by Tseng, to assign a desired UL carrier to complete an initial RACH procedure as a default UL primary carrier, as taught by Gauvreau.
Doing so allows the network to control which UL primary carrier is used (Gauvreau: [0039]).


Tseng does not disclose, but Gauvreau further discloses further operable to:
receive a message via one of the DL carriers ([0039]: network sends to the WTRU in the system information message the desired UL carrier on one of a plurality of DL carriers);
determine a default UL carrier associated with the DL carrier that communicated the message ([0039]: the one DL carrier is used to send the desired UL carrier and the WTRU uses the desired UL carrier as a default UL primary carrier); and
perform the random access transmission using the default UL carrier ([0039]: WTRU uses the desired UL carrier to complete the initial RACH procedure as a default UL primary carrier). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE when receiving broadcasting information, as taught by Tseng, to receive the system information message on a DL carrier to assign a desired UL carrier to complete an initial RACH procedure as a default UL primary carrier, as taught by Gauvreau.
Doing so provides an approach to select a UL carrier to successfully complete an initial RACH procedure by allowing the network to control which UL primary carrier is used (Gauvreau: [0039]).

	Claim(s) 61-62 and 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2018/0242306 A1) in view of Sha et al. (US 2018/0352590 A1).

Regarding claim 61, Wong discloses A method for use in a network node, the method comprising ([0086]: base station (=network node)): 
selecting a DL carrier for sending a paging message to a wireless device (Fig. 8, [0056]: base station selects a DL frequency (=DL carrier) for sending a PDSCH (paging message) 810 to the terminal device (=wireless device). Note: see frequency axis where the PDSSCH (paging message) 810 is sent on a different frequency than the DCI (MPDCCH) 800), the selected DL carrier selected from a set of configured DL carriers (Fig. 8, [0056]: the DL frequency where PDSCH (paging message) 810 is sent is part of at least two DL carriers where the other DL carrier is used to send DCI (MPDCCH) 800. Note: see frequency axis); 
sending downlink control information (DCI) to the wireless device via a physical downlink control channel (PDCCH) (Fig. 8, [0056]: base station sends DCI (MPDCCH) 800 to the terminal device), wherein the DCI schedules the paging message (Fig. 8, [0056]: DCI (MPDCCH) 800 schedules the PDSCH (paging message) 810); and 
sending the paging message on the selected DL carrier, the paging message carried on a Physical Downlink Shared Channel (PDSCH) (Fig. 8, [0056]: base station sends PDSCH (paging message) 810 on the selected frequency).
Wong does not disclose, but Sha discloses the DCI indicates the selected DL carrier for the paging message (Fig. 23, [0278]-[0279]: cell transmits a PDCCH carrying paging indication information to indicate carrier frequency for subsequent paging information (=selected DL carrier for the paging message). [0048]: DCI is carried in PDCCH that includes indices of the carrier frequencies carrying paging information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB when sending DCI (MPDCCH) scheduling PDSCH (paging message), as taught by Wong, to carry paging indication information for indicating carrier frequency for subsequent paging information, as taught by Nan.


Regarding claim 62, Tseng discloses A network node, comprising ([0086]: base station (=network node)): 
one or more processors operable to select a DL carrier for sending a paging message to a wireless device ([0086]: base station carries a controller. Fig. 8, [0056]: base station selects a DL frequency (=DL carrier) for sending a PDSCH (paging message) 810 to the terminal device (=wireless device). Note: see frequency axis where the PDSSCH (paging message) 810 is sent on a different frequency than the DCI (MPDCCH) 800), the selected DL carrier selected from a set of configured DL carriers (Fig. 8, [0056]: the DL frequency where PDSCH (paging message) 810 is sent is part of at least two DL carriers where the other DL carrier is used to send DCI (MPDCCH) 800. Note: see frequency axis); and 
one or more interfaces operable to ([0086]: base station carries a transceiver): 
send downlink control information (DCI) to the wireless device via a physical downlink control channel (PDCCH) (Fig. 8, [0056]: base station sends DCI (MPDCCH) 800 to the terminal device), wherein the DCI schedules the paging message (Fig. 8, [0056]: DCI (MPDCCH) 800 schedules the PDSCH (paging message) 810); and 
send the paging message on the selected DL carrier, the paging message carried on a Physical Downlink Shared Channel (PDSCH) (Fig. 8, [0056]: base station sends PDSCH (paging message) 810 on the selected frequency).
Wong does not disclose, but Sha discloses the DCI indicates the selected DL carrier for the paging message (Fig. 23, [0278]-[0279]: cell transmits a PDCCH carrying paging indication information to indicate carrier frequency for subsequent paging information (=selected DL carrier .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT eNB when sending DCI (MPDCCH) scheduling PDSCH (paging message), as taught by Wong, to carry paging indication information for indicating carrier frequency for subsequent paging information, as taught by Sha.
Doing so allows the UE to perform reception and transmission of subsequent paging information at the indicated carrier frequency (Sha: [0278]).

Regarding claim 64, Tseng discloses A method for use in a wireless device, the method comprising ([0086]: terminal device (=wireless device)): 
receiving downlink control information (DCI) from a network node via a physical downlink control channel (PDCCH) (Fig. 8, [0056]: base station sends DCI (MPDCCH) 800 to the terminal device), wherein the DCI schedules a paging message (Fig. 8, [0056]: DCI (MPDCCH) 800 schedules the PDSCH (paging message) 810); 
determining a selected DL carrier for receiving the paging message (Fig. 8, [0056]-[0057]: terminal device detects a PDSCH (paging message) 810 on the DL frequency that has been scheduled by the DCI (MPDCCH) 800); and 
receiving the paging message on the selected DL carrier, the paging message carried on a Physical Downlink Shared Channel (PDSCH) (Fig. 8, [0056]: terminal device receives PDSCH (paging message) 810 on the selected frequency).
Tseng does not disclose, but Sha discloses the selected DL carrier selected from a set of configured DL carriers (Fig. 23, [0278]-[0280]: UE1 selects carrier frequency 2 from a plurality of carrier frequencies), the selected DL carrier determined based on an indication in the DCI received from the network node (Fig. 23, [0278]-[0280]: the selected carrier frequency 2 is selected based on the paging indication information specifying the carrier frequency 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE when receiving DCI (MPDCCH) scheduling PDSCH (paging message), as taught by Wong, to select a carrier frequency based on paging indication information for indicating carrier frequency for subsequent paging information, as taught by Sha.
Doing so allows the UE to perform reception and transmission of subsequent paging information at the indicated carrier frequency (Sha: [0278]).

Regarding claim 65, Tseng discloses A wireless device, comprising ([0086]: terminal device (=wireless device)): 
one or more interfaces operable to receive downlink control information (DCI) from a network node via a physical downlink control channel (PDCCH) ([0086]: terminal device carries a controller. Fig. 8, [0056]: base station sends DCI (MPDCCH) 800 to the terminal device), wherein the DCI schedules a paging message (Fig. 8, [0056]: DCI (MPDCCH) 800 schedules the PDSCH (paging message) 810); 
one or more processors operable to determine a selected DL carrier for the paging message ([0086]: terminal device carries a controller. Fig. 8, [0056]-[0057]: terminal device detects a PDSCH (paging message) 810 on the DL frequency that has been scheduled by the DCI (MPDCCH) 800); and 
the one or more interfaces further operable to receive the paging message on the selected DL carrier, the paging message carried on a Physical Downlink Shared Channel (PDSCH) (Fig. 8, [0056]: terminal device receives PDSCH (paging message) 810 on the selected frequency).
 the selected DL carrier selected from a set of configured DL carriers (Fig. 23, [0278]-[0280]: UE1 selects carrier frequency 2 from a plurality of carrier frequencies), the selected DL carrier determined based on an indication in the DCI (Fig. 23, [0278]-[0280]: the selected carrier frequency 2 is selected based on the paging indication information specifying the carrier frequency 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the NB-IOT UE when receiving DCI (MPDCCH) scheduling PDSCH (paging message), as taught by Wong, to select a carrier frequency based on paging indication information for indicating carrier frequency for subsequent paging information, as taught by Sha.
Doing so allows the UE to perform reception and transmission of subsequent paging information at the indicated carrier frequency (Sha: [0278]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THE HY NGUYEN/Examiner, Art Unit 2478